Matter of Crigler v American Stock Transfer & Trust, LLC (2018 NY Slip Op 05160)





Matter of Crigler v American Stock Transfer & Trust, LLC


2018 NY Slip Op 05160


Decided on July 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JEFFREY A. COHEN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2018-04068

[*1]In the Matter of Seglenda Crigler, petitioner,
vAmerican Stock Transfer & Trust, LLC, respondent.


Seglenda Crigler, New York, NY, petitioner pro se.
Satterlee Stephens LLP, New York, NY (Michael H. Gibson of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to "reverse" an order of the Supreme Court, Kings County (Devin P. Cohen, J.), dated October 11, 2017, in an underlying action entitled Crigler v American Stock Transfer & Trust, LLC , pending in the same court under Index No. 1363/17.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).
The petitioner failed to demonstrate a clear legal right to the relief sought.
SCHEINKMAN, P.J., COHEN, DUFFY, and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court